Morgan, J. (dissenting.)
The act of 1860, (Laws of 1860, p. 157,) in relation to the rights of married women, is a radical innovation upon the legal and equitable doctrines of the common law, as well as upon the prior legislation of this state. It could hardly be expected that the legislature would confer upon a married woman the right to “ bargain, sell, assign and transfer” her separate personal property, and to “ carry on business on her sole and separate account,” and retain the earnings of her business as her separate property, without charging her with corresponding responsibilities.
The question in this case arises mainly out of the provision contained in § 7 of the act of 1860. That provides that she may sue and be sued in all matters having relation to her separate property, “in the same manner as .if she were sole.” And by § 8, her husband shall not be bound nor shall his property be made in any way liable in respect to her sole or separate property.
I admit that it is difficult to fix any limits to her responsibility under these sweeping provisions. If she may carry on business as a feme sole, and make bargains to sell her personal property, she may doubtless take business notes payable to herself, and collect them in her own name. But it is said, in § 7, that she may be sued in all matters having relation to her separate estate, “ in the same manner as if she were soleand hence it is contended that she is liable upon her executory contracts for the purchase of property, and like a single woman may be sued upon them; and that a personal judgment may be pronounced against her, in the action.
But this statute does not, in express terms, say that she may purchase property on her personal credit, or that she may be sued upon her personal responsibility, in the same manner as if she were sole; but it says she may be sued in the same manner “in all matters having relation to her property.”
The suit must therefore have relation to her property. In Yale v. Dederer and wife, (18 N. Y. Rep. 265,) it was held *83that a married woman does not charge her separate estate by the execution of a promissory note with her husband and as his surety, not for her own benefit or the enhancement of her estate; and that the statutes then in force, (ch. 200 of 1848, and ch. 376 of 1849,) “for the more effectual protection of the rights of married women,” did not remove their legal incapacity to contract debts. The subsequent act of 1860 did not make them personally liable. But it enabled them to trade and traffic, and thus to create a debt, in any matter, having relation to their own property, and thereby charge their property with its payment. And it expressly provided that a married woman might be sued as a feme sole (that is, without her husband,) in a matter having relation to her property. But it does not necessarily result that she is liable in the same manner as a feme sole, upon her executory contracts, where the suit is brought to obtain a personal judgment.
The contract must doubtless have relation to her separate property, to create the liability; but I think the whole object of the statute is attained, when the suit is brought against her in her own name, to charge her property with the debt.
And I think the statute may be construed so as to give her the ability to acquire property without making her personally liable as a feme sole upon her notes which she is induced to give in exchange for it.
Those who deal with her must take such an obligation as will charge her separate property; and as to such an obligation, she may be charged in an action, in the same manner as though she were a feme sole. But the judgment must be made a charge upon her property, and not against her personally.
If the legislature intended to make her liable upon her ex-ecutory contracts of purchase, the same as a feme sole, it would have been very easy to have said so. And it is somewhat remarkable that no provision is made for her personal liability in such a case.
*84[Onondaga General Term,
April 8, 1861.
At common law no personal judgment could "be rendered against her for a debt contracted during coverture; but where she had a separate estate, her obligations, which she was authorized to incur on the faith of it, were enforced as a charge and never as a personal liability. (Rogers v. Ludlow, 3 Sandf. Ch. R. 104. Coon v. Brooh, 21 Barb. 546.)
The debts which she may incur in respect to her property, under the provisions of this act, must be deemed to be incurred on the faith of it, and for its benefit, and must therefore be enforced as a charge, and not as a personal liability.
If we allow the statute of 1860 to abrogate all those rules which were intended to protect a married woman from the consequence of a personal judgment, the act, instead of being for her benefit, would subject her to very serious consequences.
She might be cited before a judge or referee and subjected to a harassing examination on the return of an execution against her property. This would lead to motions to punish her for contempt, and to relieve her from personal attendance, for reasons which need not be stated. The legislature could hardly have intended this.
In my opinion, we can give effect to the statute, by restricting suits against her to such as are of an equitable nature to recover debts which the statute authorizes her to contract on the faith and credit of her separate property.
The judgment of the county court and of the justice should be reversed.
Judgment affirmed.
Bacon, Allen, Mullin and Morgan, Justices.]